                                 Case 13-11439   Doc 53     Filed 02/15/19      Page 1 of 1
Form 166

                                      UNITED STATES BANKRUPTCY COURT
                                            Middle District of North Carolina
                                               101 S. Edgeworth Street
                                                Greensboro, NC 27401


      IN RE:                                                               Chapter 13
      Cynthia B Ward       xxx−xx−9157
      aka Cynthia Brooks Ward                                              Bankruptcy Case No. 13−11439
      aka Cynthia Dian Brooks Ward
      aka Cynthia Diane Brooks Ward
      3449A Shepherd Road
      Elon, NC 27244

           Debtor(s)




             NOTICE OF REQUIREMENT OF MOTION FOR ENTRY OF DISCHARGE
                      AND CERTIFICATION OF PLAN COMPLETION


            In the above−named case, the Chapter 13 Trustee filed the Notice of Completion of
      Plan on 12/31/18; however, our records do not reflect that the Debtor's Motion for Entry of
      Discharge and Certification of Plan Completion has been filed. In order for the debtor(s) to
      receive a discharge, this Motion must be filed with the court. Additionally, if the debtor is
      required to pay Domestic Support Obligations, the Debtor's Disclosure of Information
      Regarding Domestic Support Obligations form must be sent to the Trustee.
             The Order of Discharge cannot be entered in this case if the debtor(s) does not
      comply with the requirements as set forth above. If the required documents are not filed
      within thirty (30) days from the date of this notice, this case may be scheduled for hearing
      before the court to determine if the case should be closed without the entry of a discharge.
      If the case is closed and the debtor subsequently files a motion to reopen the case in order
      to complete the requirements and receive a discharge, the filing fee of $235 must be paid.

            The forms for the Motion for Entry of Discharge and the Debtor's Disclosure of
      Information Regarding Domestic Support Obligations have previously been sent to the
      attorney for the debtor. These forms are also located under the "Procedures and Forms"
      section on the court's website at: www.ncmb.uscourts.gov

      Dated: 2/15/19                                                       OFFICE OF THE CLERK/hlr
